Mr. Chief Justice McIver
concurring. With some hesitation 1 'concur in the result. I am not satisfied that the contract relied upon by the plaintiff has been proved as clearly as a Court of Equity should require, when asked to enforce the performance of what seems to me a most extraordinary arrangement, especially as to B. F. McDaniel, who, if the plaintiff should succeed, would lose everything and obtain nothing. But as a Court of Equity is invested with large discretion in a case of this kind, I am inclined to think that the conclusion reached by Mr. Justice Pope affords the best solution of the matter, and effects substantial justice between all the parties by placing them in statu quo. I concur, however, fully in the conclusion that there was error in imposing any part of the costs upon B. F. McDaniel. So far as I can discover, there is no testimony tending to' show that he had anything to do in bringing about this litigation, and I am unable to perceive any reason why he should be charged with the payment of any part of the costs.
Mr. Justice Jones concurs in result.